Citation Nr: 1026299	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis, right hip-status post avascular 
necrosis of right femoral head, from January 1, 2002 to December 
9, 2008.

2. Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis, right hip-status post avascular 
necrosis of right femoral head, from December 10, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, granted service 
connection for the Veteran's right hip disability and assigned a 
10 percent rating, from January 1, 2002; the day following 
discharge from service.  38 C.F.R. § 3.400(b)(2).  In a January 
2009 rating decision, the RO assigned an increased evaluation to 
20 percent for the Veteran's right hip disability from December 
10, 2008; the date of the VA examination which showed an 
increased disability.  A separate rating for a right knee 
disability, which is not currently on appeal, was also assigned 
at that time.  

Transcripts from a February 2004 RO hearing and an October 2007 
Board hearing before the undersigned have been associated with 
the claims file.

This case was remanded by the Board in January 2008 and May 2009 
for further development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Lastly, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Indeed, a review of the record shows that the 
Veteran is presently enrolled in school on a full-time basis.  
The question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has therefore not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  


FINDINGS OF FACT

1.  During the period from January 1, 2002 to December 9, 2008, 
the residuals of the Veteran's femur disability included 
subjective complaints of right hip pain when squatting and going 
up and down stairs; objective observations limitation of flexion 
of the right hip to 90 degrees, abduction limited to 40 degrees, 
and X-ray evidence of degenerative osteoarthritis in the right 
hip. 

2.  From December 10, 2008 forward, the residuals of the 
Veteran's femur disability included subjective complaints of 
right hip pain; objective observations included flexion to 30 
degrees, extension to 20 degrees, abduction to 20 degrees, 
adduction to 10 degrees, internal rotation to 10 degrees, 
external rotation to 20 degrees, and leg length discrepancy of 
1.2 millimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis, right hip-status post avascular necrosis 
of right femoral head, prior to December 9, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5250-5255 (2009). 

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative arthritis, right hip-status post 
avascular necrosis of right femoral head, from December 10, 2008 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250-5255 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.



As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records as well as private treatment records, scheduled 
specific examinations regarding the issue at present, and he was 
afforded the opportunity to testify before the RO in February 
2004 and the Board in October 2007.  

As previously mentioned, the Board remanded the appeal for 
further development in May 2009.  The Board notes that in its May 
2009 remand, it requested an examination to describe all symptoms 
in detail, identify any objective evidence of pain or functional 
loss due to pain associated with the service-connected 
disability, provide an opinion as to the extent that pain limits 
the Veteran's functional ability, determine whether and to what 
extent the disability exhibits weakened movement, excess 
fatigability, or incoordination, and comment on the effect of the 
disability on the range of motion as well as providing the actual 
range of motion measurements.  

In the August 2009 VA examination, the examiner conducted a 
thorough examination, provided range of motion measurements, 
commented on the extent that the disability exhibited weakness 
and fatigability, identified objective evidence of pain or 
functional loss due to pain associated with the service-connected 
disability as well as provided opinion as to the extent that the 
pain limited the Veteran's functional ability.  The Board notes 
that the August 2009 examiner did not specifically comment on 
whether the Veteran exhibited incoordination.  However, on closer 
scrutiny, it was noted that the Veteran's unsupported stance was 
level, and that he had normal weight bearing.  He also had a 
normal Trendelenburg's sign, which is a sign for dislocation or 
instability of the hip.  All of these findings bear directly on 
whether or not there would be incoordination and/or instability.  
The Board notes that the United States Court of Appeals for 
Veterans Claims has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance." D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  Here, 
the Board finds that the examiner substantially complied with the 
Board's request because he conducted a thorough examination and 
sufficiently answered all of the Board's questions.

Further, the Board finds that the August 2009 VA examination is 
adequate for rating purposes.  Specifically, the examiner 
obtained a history from the Veteran and conducted a thorough 
examination.  There is no indication that the examiner was not 
fully aware of his past medical history or that he misstated any 
relevant facts.  A January 2010 addendum to the examination 
report also indicated that the examiner reviewed the C-file prior 
to conducting the examination.  

The Board notes that a radiologist who conducted X-rays in 
conjunction with the examination noted an impression of 
"sclerotic focus overlying right femoral head. . . of uncertain 
etiology" and indicated that a CT scan may be helpful in 
excluding intrajoint ossific bodies.  The VA examiner considered 
the radiologist's opinion and noted that increased densities 
present in the femoral head were consistent with the history of 
placement of cement at the time of the Veteran's hip procedure.  
A January 2010 addendum clarified that the VA examiner reviewed 
the Veteran's C-file prior to the examination.  There is no 
indication that the radiologist was informed that cement had been 
placed in the hip at the time of the Veteran's hip procedure.  
The Board finds the VA examiner's explanation of the increased 
density adequate.  Therefore, the Board will proceed to 
adjudicate the claim now on appeal.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Initial Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  Here, the RO staged the ratings based on 
the date of a VA examination where a change in severity was 
noted. 

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Historically, service connection was established in this case 
because the Veteran was diagnosed with, and underwent surgery 
for, "avascular necrosis of the right femoral head" in service.  
The Veteran's disability was initially rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5259, impairment of the 
femur.  The Veteran appealed the assigned rating.  

In January 2008, the Board remanded the appeal for a VA 
examination to determine the level of severity at that time.  
Subsequently, the Veteran underwent a VA examination in December 
2008 which revealed more severe limitation of flexion of the 
right hip as well as significant right knee disability second to 
the service-connected right hip disability.  Next, in February 
2009, the RO increased the right hip disability to 20 percent 
disabling under DCs 5010-5252 (limitation of flexion of the 
thigh) and separately granted service connection for the right 
knee disability rating it noncompensable from January 2002 and 10 
percent disabling from December 10, 2008.  Hence, the Board will 
not consider the Veteran's right knee disability in its rating of 
the right hip disability below.  

In May 2009, the Board found that the December 2008 VA 
examination did not substantially comply with its January 2008 
remand and the Board remanded the appeal for another VA 
examination.  

As noted above, the Veteran is presently rated under DCs 5010-
5252 for arthritis with limitation of flexion.  DC 5010 instructs 
rating under DC 5003.  Under DC 5003, degenerative arthritis, 
when substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  

Note 1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 
5003 (2009).

Normal range of motion of the hips is from 0 to 125 degrees of 
flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 
4.71a, Plate II.

The Rating Schedule provides a maximum rating of 10 percent for 
extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, 
DC 5251.

The Rating Schedule provides ratings of 10, 20, 30, and 40 
percent for flexion of the thigh limited to 45, 30, 20, and 10 
degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.

Impairment of the thigh is evaluated pursuant to DC 5253, which 
provides that a 10 percent rating is warranted for limitation of 
rotation, with an inability to toe out the affected leg more than 
15 degrees, and for limitation of adduction, with an inability to 
cross legs.  A 20 percent rating is warranted for limitation of 
abduction, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, 
DC 5253.

Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability 
rating applies where the Veteran has a flail joint of the hip.

As noted above, the Veteran's right hip disability was initially 
evaluated under DC 5255, which provides ratings in excess of 10 
percent for malunion of the femur with moderate knee or hip 
disability (20 percent); malunion of the femur with marked knee 
or hip disability (30 percent); fracture of surgical neck of 
femur with false joint; or fracture of shaft or anatomical neck 
of femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace (60 percent); and fracture of shaft 
or anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture) (80 percent).

DC 5250 requires ankylosis of the hip.   Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure." Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
Favorable ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees with slight adduction and abduction 
warrant a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis and extremely unfavorable 
ankylosis, with the foot not reaching the ground, and the 
necessity of crutches warrants a 90 percent evaluation.  38 
C.F.R. § 4.71a, DC 5250.

      Period prior to December 9, 2008

Upon a thorough review of the file, the Board finds that a rating 
in excess of 10 percent for the period prior to December 9, 2008, 
is not warranted. 

First, at a March 2002 VA examination, the Veteran reported that 
he had pain in his right hip only when squatting or going up and 
down stairs.  Objective findings included no pain on palpation 
and movement but there was painful abduction.  He also had full 
range of motion in the right hip.  His gait and stance were 
normal.  Deep tendon reflexes were 2+ and equal bilaterally.  
Straight leg raising was negative from sitting and lying 
position.  The Veteran was able to do tiptoeing, stay on his 
heels, and squat. At that time he also underwent an X-ray of the 
right hip.  The diagnosis was avascular necrosis of right femoral 
head - status post surgical treatment. 

A July 2002 VA examination consisted of subjective complaints and 
objective findings that were substantially similar to the March 
2002 examination.  The Veteran complained of right hip pain 
increasing when he engaged in squatting or going up and 
downstairs.  Objective findings included no pain on palpation or 
movement of the right hip joint; however the Veteran had mild 
pain on abduction of the joint.  The examiner reviewed the 
previous X-ray and records and diagnosed degenerative 
osteoarthritis of the right hip as well as avascular necrosis of 
right femoral head - status post surgical treatment
 
Next, at a VA examination in December 2003, there was pain on 
palpation of the right anterior hip with painful and limited 
abduction.  Abduction was possible up to 30 degrees.  External 
rotation was painful and limited up to 35 degrees.  Flexion and 
extension in the right hip were normal.  The Veteran's gait was 
antalgic with mild right leg limping because of pain in the right 
hip.  An X-ray revealed mild degenerative osteoarthritis in the 
right hip.  The examiner's diagnosis was degenerative 
osteoarthritis of the right hip joint with chronic pain and 
limited range of motion.  

The Board has also considered VA outpatient treatment records as 
well as private treatment records which were consistent with VA 
examination findings throughout the period on appeal.   A March 
2002 private treatment records indicated that the Veteran lacked 
full extension and flexion and internal and external rotation of 
the right hip by 30 percent.  No actual measurements were given, 
which extremely limits the probative value of the report.  The 
Board is hesitant to try to make such calculation as such really 
requires medical expertise.  However, if one were to attempt to 
calculate the limitation of flexion, his loss of flexion would be 
to 87 degrees, which not even support the assignment of a 10 
percent rating for limitation of flexion.  

Additionally, an October 2008 VA outpatient treatment record 
indicated flexion to 90 degrees, abduction to 40 degrees, and 
adduction to 20 degrees.  The nurse practioner noted that the 
Veteran complained of pain in the abductor muscles during the 
examination as well as pain that started in the hip and went to 
his toes.  The diagnosis was right hip avascular necrosis, 
sciatic symptoms, as well as abductor weakness.  The nurse 
practioner recommended that the Veteran attend a physical therapy 
consult for light abductor strengthening as well as a prosthetics 
consult for a cane to use on "bad days" to take the weight off 
of the hip.  

In sum, while the Board acknowledges that the Veteran's hip 
caused him pain, the interference it caused fell short of a 
finding of moderate hip disability during the period in question.  
The Veteran had some loss of motion, but even with pain, the 
Veteran still had flexion to 87 degrees, essentially normal 
extension, and 30 degrees of abduction.

As it has not been shown that either flexion of the thigh was 
limited to 30 degrees or abduction of the thigh was so limited 
that motion was lost beyond 10 degrees, a higher rating is not 
warranted for the period prior to December 9, 2008.  There is 
also no medical evidence impairment of the femur due to non-union 
or fracture with false joint.  A higher rating under DC 5055 is 
not applicable.  Similarly, as there is no medical evidence, or 
lay assertions of ankylosis of the hip or flail hip joint, higher 
ratings under DCs 5250 and 5254 do not apply to the facts of this 
case.  

      Period since December 10, 2008

For the period since December 10, 2008, the Veteran's disability 
has been rated as 20 percent disabling under DCs 5010-5252.  As 
above, the Board will consider the Veteran's disability under DC 
5003 for degenerative arthritis and all other potentially 
applicable diagnostic codes.  After a review of the file, the 
Board concludes that a rating in excess of 20 percent is not 
warranted for the period on appeal.   
 
First, at the December 2008 VA examination, the Veteran 
complained of constant pain in the right hip while resting, 
sitting, or in bed.  He rated his pain at rest as a 5 out of 10. 
He reported that walking 100 yards caused the pain to increase to 
an 8 or 9 out of 10.  He also reported that he can walk slowly 
for 30 yards without a cane but that after that, he begins to 
limp, his gait becomes unsteady, and he has to use a cane at that 
point.  

On physical examination, the December 2008 VA examiner observed 
no redness, increased temperature, swelling or effusion of the 
right hip.  The examiner noted that there was tenderness of the 
right hip to palpation and percussion.  Range of motion findings 
consisted of flexion to 30 degrees, extension to 20 degrees, 
abduction to 20 degrees, adduction to 10 degrees, internal 
rotation to 10 degrees, and external rotation to 20 degrees.  All 
movements were noted as painful.  The Veteran refused to perform 
repetitive movements due to his belief that it would cause severe 
and unbearable pain.  The examiner further noted instability of 
the hip.  The examiner noted that X-rays done in August 2008 
showed narrowing of the joint space in the right hip with 
marginal osteophyte changes in the right hip.  The examiner also 
noted that there was a sclerotic density projecting over the area 
of the head and neck of the right femur indicating postsurgical 
changes.  There were also moderate degenerative changes in the 
right hip.    

Next, at an August 2009 VA examination, the Veteran complained of 
a constant dull ache in his right hip, which he rated at a pain 
level of 3 or 4 out of 10.  He reported that the pain flared to 
an 8 or 9 out of 10 approximately four times per week for a 
duration of two to three hours.  He reported that flare-ups are 
brought on by prolonged standing and walking.  He also reported 
that he used a cane at all times when walking.  He also used a 
shoe insert.  He reported that he periodically saw a chiropractor 
who diagnosed a 3/4 inch leg length difference for which the lift 
in his shoe was used as treatment.  He further reported that his 
hip pain prevents him from running or jumping; however, he was 
able to ride a stationary bike regularly and was able to stay in 
shape.  He did not report any falls.  He reported that he was 
able to do chores, driving, and shopping, although if prolonged, 
these activities could produce pain. 

On physical examination, the August 2009 VA examiner noted that 
the Veteran was in no distress.  His unsupported stance 
demonstrated a level pelvis.  Weight was equally distributed on 
the right and left.  Forefoot, hindfoot, and knee alignment were 
normal.  Motor power was 5 out of 5 for extensor hallucis longus 
(EHL), flexor hallucis longus (FHL), dorsiflexion, plantar 
flexion, quadriceps, and hamstrings bilaterally.  He had easy 
active straight leg raising.  Sensation was intact to touch over 
both lower extremities.  Pedal pulses were 2+ bilaterally.  Range 
of motion findings for the right hip consisted of flexion to 110 
degrees, extension to 0 degrees, external rotation to 55 degrees, 
internal rotation to 30 degrees, abduction to 50 degrees, and 
adduction to 40 degrees.  The examiner noted that the Veteran had 
pain at the limits of internal rotation and abduction.  
Repetitive motions revealed no additional limitation by pain, 
fatigue, weakness or lack of endurance.  There was no palpable or 
audible crepitus with hip motion.  The examiner concluded that 
right hip motion was normal and equal to uninvolved left hip, 
with the exception of internal rotation and abduction, which were 
limited.  

Further, the August 2009 VA examiner noted leg length measured 
equally on both right and left sides.  Additionally, the thigh 
circumference was 22 inches bilaterally and no thigh asymmetry 
was visible.  The examiner opined that the postoperative 
residuals associated with the osteonecrosis of the femoral head 
limited the Veteran's function by "pain at higher levels of 
activity and by restricting internal rotation and abduction, both 
through pain and through anatomic structural changes at the hip 
joint."   Leg length difference was measured at 1.2 millimeters.

X-rays obtained at the August 2009 VA examination demonstrated an 
irregular contour of the femoral subchondral surface and 
narrowing of the hip articular joint space.  Increased densities 
were present in the femoral head consistent with the history of 
placement of cement at the time of his hip procedure.  

In sum, the Board finds that the criteria to support a rating in 
excess of 20 percent for right hip disability have not been met.  
The 20 percent rating already meets or exceeds the maximum rating 
for limitation of extension and impairment of the thigh 
(limitation of abduction).  

Consideration has been given to whether a higher rating is 
warranted for service-connected residuals of a fracture of the 
left femur on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  The December 2008 examination was found 
deficient in this respect.  However, discussed above, the August 
2009 VA examination explicitly addressed the DeLuca criteria; 
and, while pain was observed with movement, it was determined 
that repetitive motions revealed no additional limitation by 
pain, fatigue, weakness or lack of endurance.

Based on the foregoing, the Board finds that a higher rating on 
the basis of limitation of function due to pain is not warranted.  
This is so because the assignment of a 20 percent rating for the 
Veteran's service-connected right hip disability contemplates 
such functional loss.  As such, a rating in excess of 20 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

Further, at its worse, there has been limitation of flexion to 30 
degrees.  A higher (30 percent) rating would require limitation 
to 20 degrees.   Next, while he clearly experiences disability of 
the hip, the Board does not find that the level of disability 
rises to the level of marked disability of the hip. There is also 
no medical evidence impairment of the femur due to non-union or 
fracture with false joint.  A higher rating under DC 5055 is not 
applicable.  Similarly, as there is no medical evidence, or lay 
assertions of ankylosis of the hip or flail hip joint, higher 
ratings under DCs 5250 and 5254 do not apply to the facts of this 
case.  Finally, as the discrepancy in the Veteran's leg length is 
less than 6.4 centimeters, a higher rating under DC 5275 would 
inappropriate.

Lastly, the Board has also considered whether the Veteran is 
entitled to a separate compensable rating for his right hip 
surgical scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).   
After reviewing the applicable rating criteria, and the reported 
objective findings and the subjective complaints, the Board finds 
that a compensable rating is not warranted.  In order to warrant 
a compensable rating, the evidence must show scars, other than 
head, face, or neck that are deep or that cause limited motion, 
encompassing an area or areas exceeding 6 square inches (39 sq. 
cm.) (10 percent under DC 7801); scars, other than head, face, or 
neck that are superficial and that do not cause limited motion, 
encompassing an area or areas of 144 square inches (929 sq. cm.) 
or greater (10 percent under DC 7802); scars, superficial and 
unstable (10 percent under DC 7803); scars, superficial and 
painful on examination (10 percent under 7804).

Upon physical examination, at the December 2008 VA examination, 
the examiner noted a scar on the lateral aspect of the right hip 
which measured 28cm x 0.5cm.  The examiner noted that the scar 
was well-healed and stable.  The August 2009 VA examiner 
similarly observed that the "posterolateral right incision is 
well-healed and shows no local erythema, warmth, swelling or 
tenderness."  As there was no scarring related to the right hip 
disability which has been shown to encompass an area or areas of 
144 square inches, or that is unstable or painful on examination, 
a separate rating for residual scarring is not warranted. 

      Other considerations 

The Board has also considered the Veteran's lay statements and 
sworn testimony as well as letters from his mother and ex-wife 
regarding the severity of his disability.  The Board has 
considered their statements that the Veteran experiences pain and 
flare-ups with his hip, had difficulty in a career as a mechanic 
with his hip pain, and was limited in his intimacy with his wife 
due to his hip pain.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings for his right hip 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative than 
his assessment, his mother's assessment, and his spouse's 
assessment of the severity of his disabilities.  See Cartright, 2 
Vet. App. at 25.  

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right hip disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right hip 
disability with the established criteria found in the rating 
schedule for disabilities of the hip shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
limitation of motion, pain on motion, and impairment of the thigh 
or femur.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right hip.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  There 
is nothing in the record which suggests that the Veteran's right 
hip disability itself markedly impacted his ability to perform 
his job.  Again, the record shows that the Veteran is engaged as 
a full-time student.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative arthritis, right hip-status post avascular necrosis 
of right femoral head, from January 1, 2002 to December 9, 2008.

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative arthritis, right hip-status post avascular necrosis 
of right femoral head, from December 10, 2008.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


